DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 10/07/2021, with respect to claims 1-11 and 13-21 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn.  Upon further searches and considerations, claims 1-11 and 13-21 are allowed because none of prior arts alone or in combination disclose the concept of claim limitation “based on receipt of a request from a requestor that indicates an identifier of an actor, accessing a data structure comprising a plurality of descriptors associated with the identifier of the actor, wherein the plurality of descriptors describes security related events corresponding to the actor that were previously detected - by a plurality of security components of a first network associated with the actor, wherein the actor corresponds to a user or a device; determining a type of the request: selecting a subset of the plurality of descriptors based, at least in part, on determining a rule for descriptor selection that corresponds to the[[a]] type of the request; constructing a response to the request with the selected subset of descriptors; and communicating the response with the selected subset of descriptors to the requestor to
fulfill the request.”
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425